UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7795



TERENCE KENNETH O'NEAL,

                                            Plaintiff - Appellant,

          versus

T. E. MERKEL; NURSE CASHWELL; NURSE ALLEN;
NURSE DAVIS; MR. CONN,

                                           Defendants - Appellees,

          and

FRANKLIN E. FREEMAN, JR.; GARY DIXON; DOCTOR
LOWY; DOCTOR SHAW; DOCTOR CASTALLOE; HARRY
ALLSBROOK; MR. CHERRY,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-476-5-CT-H)


Submitted:   October 31, 1996          Decided:     November 18, 1996


Before WILLIAMS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Terence Kenneth O'Neal, Appellant Pro Se. Mark John Pletzke, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. O'Neal
v. Merkel, No. CA-94-476-5-CT-H (E.D.N.C. Sept. 26, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2